108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John KITTEL;  Karen Kittel, Appellants,v.DAYTON HUDSON CORPORATION, Appellee.
No. 96-2717.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 13, 1997Filed:  March 5, 1997

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
John Kittel and Karen Kittel appeal the district court's grant of summary judgment in favor of Dayton Hudson Corporation.  The district court granted summary judgment because John Kittel did not meet his employer's requirement that he be at work on the day the benefits were scheduled to commence or any time afterwards, the enrollment forms he signed clearly stated the terms of the benefits, and his Family Medical Leave Act claim failed because he did not work for his employer for twelve months.  Having considered the record and the parties' briefs, we are satisfied the district court's judgment was correct and further discussion is not warranted.  We affirm for the reasons stated in the district court's opinion.  See 8th Cir.  R. 47B.